Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 11/23/2020, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, LEE et al. (CN 206098343 U), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-20 and 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellerman et al. (US 7888653 B2) in view of LEE et al. (CN 206098343 U).
Regarding claim 1, Kellerman discloses an ion implantation system (cols. 9-10, lines 60-10), comprising:
an electrostatic filter (fig. 9, 900, any ion not deflected to 90/95 will be filtered out of the beam) (col. 4, lines 15-22) receiving an ion beam (90) traveling along an ion beam line (along direction of 90), wherein the ion beam is a ribbon ion beam (fig. 9, 90) (cols. 9-10, lines 60-10) defined by a main plane extending between first and second beam edges, the electrostatic filter including a first electrode (904’s) disposed along one side of an ion beam line (of 90) and a second electrode (opposing 904’s) disposed along a second side of the ion beam line (of 90), each of the first and second electrodes (904’s) having a central region (inherent) between first different 
a power supply (col. 4, lines 15-22) (cols. 7-8, lines 38-15) (cols. 9-10, lines 60-10) in communication with the electrostatic filter, the power supply operable to supply a voltage and a current  (col. 4, lines 15-22) (cols. 7-8, lines 38-15) (cols. 9-10, lines 60-10) to the first and second electrodes (904’s), wherein the variable distance between the first and second outer surfaces causes the ion beam (90) to converge or diverge (cols. 9-10, lines 60-10 ) in response to the voltage and the current;
	(fig. 9; 900, entrance electrodes 902, suppression/focusing electrodes 904, exit electrodes 906, ion beam 90, deflection angle 95); 
	(fig. 11b, electrode 1104 is arched/bent/curved from end to end, therefore opposing electrodes would have a varying distance if one or both were bent/curved/arched from end to end); 
(col. 4, lines 15-22); 
(Note Kellerman (col. 4, lines 15-22) states that the electrodes may include a variety of shapes, curvatures, positions, materials, and/or configurations, which is inclusive of electrodes of a cone shape. A cone shaped electrode would by definition have the claimed elements of claims 1, 9, 16 and 20 of : “a first diameter in the central region of the first and second electrodes is different than a second diameter at the first end and at the second end of the first and second electrodes”. As a cone has different diameters at each end and at a central region); 
 (cols. 7-8, lines 38-15) (col. 8, lines 39-45) (cols. 9-10, lines 60-10).
     	But Kellerman fails to explicitly disclose (underlined) wherein a first diameter in the central region of the first and second electrodes is greater than a second diameter at the first end and at the second end of the first and second electrodes; and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam.
LEE, however, discloses an electrostatic lens (figs. 2-13, 202, 204, 206) (abstract) for an ion implanter (abstract) with shaped suppression electrodes (202.204, 206) for a ribbon beam; wherein a first diameter (figs. 2-13, of 202, 204, 206 in the z and x axis directions) in the central region of the first and second electrodes (of 202, 204, 206) is greater than a second diameter at the first end and at the second end of the first and second electrodes (see figs. 2-13, 202, 204, 206) and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam (see figs. 2-13, 202, 204, 206, ribbon beam travels along z-axis and has a “plane” in the z and y axes directions and thickness in the x-axis direction) (Note the electrodes 202, 204, 206 are greater in diameter in their central regions in the z-axis and x-axis directions (with the x-axis being orthogonal to ribbon beam plane in z and y axis directions)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Kellerman, with a first diameter in the central region of the first and second electrodes is greater than a second diameter at the first end and at the second end of the first and second electrodes; and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam, as taught by LEE, to use as a substitution of one known lense shape configuration for another (i.e., shape with greater central diameter dimensions) to obtain predictable beam control, acceleration and conditioning results (abstract).
 
      	Regarding claim 9, Kellerman discloses a lens (fig. 9, 900) (col. 4, lines 15-22), comprising:
a first electrode (904) disposed along one side of an ion beam line (of 90); and 
a second electrode (opposing 904) disposed along a second side of the ion beam line (of 90), each of the first and second electrodes (904’s) having a central region (inherent) between first and second ends, each of the first and second electrodes (904’s) including an electrode length axis extending between the first and second ends, wherein the electrode length axis extends parallel to a main plane of a ribbon ion beam (fig. 9, 90) (cols. 9-10, lines 60-10) traveling along the ion beam line (along direction of 90) and orthogonal to the ion beam line, and wherein a first diameter in the central region of the first and second electrodes is different  
	(fig. 9; 900, entrance electrodes 902, suppression/focusing electrodes 904, exit electrodes 906, ion beam 90, deflection angle 95); 
	(fig. 11b, electrode 1104 is arched/bent/curved from end to end, therefore opposing electrodes would have a varying distance if one or both were bent/curved/arched from end to end); 
(col. 4, lines 15-22); 
(Note Kellerman (col. 4, lines 15-22) states that the electrodes may include a variety of shapes, curvatures, positions, materials, and/or configurations, which is inclusive of electrodes of a cone shape. A cone shaped electrode would by definition have the claimed elements of claims 1, 9, 16 and 20 of : “a first diameter in the central region of the first and second electrodes is different than a second diameter at the first end and at the second end of the first and second electrodes”. As a cone has different diameters at each end and at a central region); 
 (cols. 7-8, lines 38-15) (col. 8, lines 39-45) (cols. 9-10, lines 60-10).
     	But Kellerman fails to explicitly disclose (underlined) wherein a first diameter in the central region of the first and second electrodes is greater than a second diameter at the first end and at the second end of the first and second electrodes; and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam.
LEE, however, discloses an electrostatic lens (figs. 2-13, 202, 204, 206) (abstract) for an ion implanter (abstract) with shaped suppression electrodes (202.204, 206) for a ribbon beam; wherein a first diameter (figs. 2-13, of 202, 204, 206 in the z and x axis directions) in the central region of the first and second electrodes (of 202, 204, 206) is greater than a second diameter at the first end and at the second end of the first and second electrodes (see figs. 2-13, 202, 204, 206) and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam (see figs. 2-13, 202, 204, 206, ribbon beam travels along z-axis and has a “plane” in the z and y axes directions and thickness in the x-axis direction) (Note the electrodes 202, 204, 206 are greater in diameter in their central regions in the z-axis and x-axis directions (with the x-axis being orthogonal to ribbon beam plane in z and y axis directions)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Kellerman, with a first diameter in the central region of the first and second electrodes is greater than a second diameter at the first end and at the second end of the first and second electrodes; and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam, as taught by LEE, to use as a substitution of one known lense shape configuration for another (i.e., shape with greater central diameter dimensions) to obtain predictable beam control, acceleration and conditioning results (abstract).

     	Regarding claim 16, Kellerman discloses a method, comprising:
receiving a ribbon ion beam (90) (cols. 9-10, lines 60-10) at an electrostatic filter (fig. 9, 900, any ion not deflected to 90/95 will be filtered out of the beam) (col. 4, lines 15-22), the electrostatic filter comprising a first plurality of electrodes (904’s) disposed along a first side of an ion beam line (of 90) and a second plurality of electrodes (opposing 904’s) disposed along a second side of the ion beam line (of 90), each electrode of the first and second plurality of electrodes having a central region (inherent) between first and second ends, 
each electrode (904’s) of the first and second plurality of electrodes (904’s) including an electrode length axis extending between the first and second ends, wherein the electrode length axis extends parallel to a main plane of the ribbon ion beam (fig. 9, 90) (cols. 9-10, lines 60-10)  and orthogonal to the ion beam line (along direction of 90), and wherein a first diameter in the central region of at least one electrode of the first plurality of electrodes and the second plurality of electrodes is different 
causing the ion beam (90) to converge or diverge (cols. 9-10, lines 60-10 ) when passing through the first and second suppression electrodes by supplying a voltage and a current (col. 4, lines 15-22) (cols. 7-8, lines 38-15) (cols. 9-10, lines 60-10) to the first and second suppression electrodes;
 (fig. 9; 900, entrance electrodes 902, suppression/focusing electrodes 904, exit electrodes 906, ion beam 90, deflection angle 95); 
	(fig. 11b, electrode 1104 is arched/bent/curved from end to end, therefore opposing electrodes would have a varying distance if one or both were bent/curved/arched from end to end); 
(col. 4, lines 15-22); 
(Note Kellerman (col. 4, lines 15-22) states that the electrodes may include a variety of shapes, curvatures, positions, materials, and/or configurations, which is inclusive of electrodes of a cone shape. A cone shaped electrode would by definition have the claimed elements of claims 1, 9, 16 and 20 of : “a first diameter in the central region of the first and second electrodes is different than a second diameter at the first end and at the second end of the first and second electrodes”. As a cone has different diameters at each end and at a central region); 
 (cols. 7-8, lines 38-15) (col. 8, lines 39-45) (cols. 9-10, lines 60-10).
     	But Kellerman fails to explicitly disclose (underlined) wherein a first diameter in the central region of the first and second electrodes is greater than a second diameter at the first end and at the second end of the first and second electrodes; and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam.
LEE, however, discloses an electrostatic lens (figs. 2-13, 202, 204, 206) (abstract) for an ion implanter (abstract) with shaped suppression electrodes (202.204, 206) for a ribbon beam; wherein a first diameter (figs. 2-13, of 202, 204, 206 in the z and x axis directions) in the central region of the first and second electrodes (of 202, 204, 206) is greater than a second diameter at the first end and at the second end of the first and second electrodes (see figs. 2-13, 202, 204, 206) and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam (see figs. 2-13, 202, 204, 206, ribbon beam travels along z-axis and has a “plane” in the z and y axes directions and thickness in the x-axis direction) (Note the electrodes 202, 204, 206 are greater in diameter in their central regions in the z-axis and x-axis directions (with the x-axis being orthogonal to ribbon beam plane in z and y axis directions)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Kellerman, with a first diameter in the central region of the first and second electrodes is greater than a second diameter at the first end and at the second end of the first and second electrodes; and wherein a first line corresponding to the first diameter and a second line corresponding to the second diameter are oriented orthogonal to the main plane of the ribbon beam, as taught by LEE, to use as a substitution of one known lense shape configuration for another (i.e., shape with greater central diameter dimensions) to obtain predictable beam control, acceleration and conditioning results (abstract).

     	Regarding claim 20, Kellerman discloses an electrode (904) of an electrostatic filter (fig. 9, 900, any ion not deflected to 90/95 will be filtered out of the beam) (col. 4, lines 15-22), comprising: 
a first end opposite a second end (fig. 9, see 904, not illustrated); wherein an electrode length axis extends between the first and second ends (of 904’s), and wherein the electrode length axis (of 904’s) extends parallel to a main plane of a ribbon beam (fig. 9, 90) (cols. 9-10, lines 60-10) traveling past the first and second ends along an ion beam line (along direction of 90); and
a central region (fig. 9, see 904, not illustrated, inherent) between the first end and the second end, wherein a central diameter of the central region is different 
(col. 4, lines 15-22); 
(Note Kellerman (col. 4, lines 15-22) states that the electrodes may include a variety of shapes, curvatures, positions, materials, and/or configurations, which is inclusive of electrodes of a cone shape. A cone shaped electrode would by definition have the claimed elements of claims 1, 9, 16 and 20 of : “a first diameter in the central region of the first and second electrodes is different than a second diameter at the first end and at the second end of the first and second electrodes”. As a cone has different diameters at each end and at a central region); 
 (cols. 7-8, lines 38-15) (col. 8, lines 39-45) (cols. 9-10, lines 60-10).
     	But Kellerman fails to explicitly disclose (underlined) wherein a central diameter of the central region is greater than a first end diameter of the first end and a second end diameter of the second end, and wherein a first line corresponding to the central diameter, a second line corresponding to the first end diameter, and a third line corresponding to the second end diameter are oriented orthogonal to the main plane of the ribbon beam.
LEE, however, discloses an electrostatic lens (figs. 2-13, 202, 204, 206) (abstract) for an ion implanter (abstract) with shaped suppression electrodes (202.204, 206) for a ribbon beam; 
wherein a central diameter of the central region is greater than a first end diameter of the first end and a second end diameter of the second end (figs. 2-13, electrodes 202, 204, 206 have a greater central diameter in the z and x axis directions), and wherein a first line corresponding to the central diameter, a second line corresponding to the first end diameter, and a third line corresponding to the second end diameter are oriented orthogonal to the main plane of the ribbon beam (see figs. 2-13, 202, 204, 206, ribbon beam travels along z-axis and has a “plane” in the z and y axes directions and thickness in the x-axis direction) (Note the electrodes 202, 204, 206 are greater in diameter in their central regions in the z-axis and x-axis directions (with the x-axis being orthogonal to ribbon beam plane in z and y axis directions)).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Kellerman, with a central diameter of the central region is greater than a first end diameter of the first end and a second end diameter of the second end, and wherein a first line corresponding to the central diameter, a second line corresponding to the first end diameter, and a third line corresponding to the second end diameter are oriented orthogonal to the main plane of the ribbon beam, as taught by LEE, to use as a substitution of one known lense shape configuration for another (i.e., shape with greater central diameter dimensions) to obtain predictable beam control, acceleration and conditioning results (abstract).

     	Regarding claims 3, 11 and 19, Kellerman discloses wherein the ribbon ion beam (90) (cols. 9-10, lines 60-10) is defined by first and second beam edges and wherein the first and second beam edges extend parallel (cols. 9-10, lines 60-10) to one another as the ion beam (90) exits the electrostatic filter (900)
(cols. 9-10, lines 60-10).
     	Regarding claims 4 and 12, Kellerman discloses that the first electrode (904’s) and the second electrode (opposing 904’s) include an upstream side (at 902) and a downstream side (at 904) relative to a direction of travel of the ion beam along the ion beam line (in the direction of 90), wherein a distance between a first outer surface of the first electrode (904) and a second outer surface of the second electrode (opposing 904) varies between the upstream side and the downstream side (fig. 9, 904’d “flare” /diverge from each other along 90’s path).
     	Regarding claims 5 and 13, Kellerman discloses that the first and second electrodes (904’s) are suppression electrodes (cols. 7-8, lines 38-15); 
	(fig. 9; 900, entrance electrodes 902, suppression/focusing electrodes 904, exit electrodes 906, ion beam 90, deflection angle 95); 
(cols. 7-8, lines 38-15).
 
     	Regarding claims 6 and 14, Kellerman discloses that the first electrode (904) of the second electrodes (904’s) have an oval cross-section (fig. 9; see oval cross section 904 electrode).
     	Regarding claims 7 and 15, Kellerman discloses that a first plurality of electrodes (904’s) disposed along one side of the ion beam line (of 90) and a second plurality of electrodes (opposing 904’s) disposed along a second side of the ion beam line (of 90), wherein the voltage and the current are independently supplied (col. 4, lines 15-22) (cols. 7-8, lines 38-15) (cols. 9-10, lines 60-10) to each of the first plurality of electrodes and the second plurality of electrodes
(col. 4, lines 15-22); 
 (cols. 7-8, lines 38-15); 
(cols. 9-10, lines 60-10).

     	Regarding claim 8, Kellerman discloses that the voltage and the current generate a quadrupole field (cols. 7-8, lines 38-15 Note    is inclusive of 4 electrodes for a quadrupole field) between the first (904’s) and second electrodes (opposing 904’s), and wherein a shape (col. 4, lines 15-22) of the first and second outer surfaces modifies the quadrupole field in a plane the ion beam (90) intersects
(cols. 7-8, lines 38-15); 
(col. 4, lines 15-22).

     	Regarding claim 17, Kellerman discloses causing the ion beam (90) to converge or diverge by:
adjusting an initial ion beam (90) width  (col. 4, lines 15-22) to achieve an intended beam angle spread ; and supplying a constant voltage to the first and second suppression electrodes after adjusting the initial ion beam (90) width  (col. 4, lines 15-22 Note the electrodes are independently controlled/biased)
 (col. 4, lines 15-22).
     	Regarding claim 18, Kellerman discloses causing the ribbon ion beam (90) (cols. 9-10, lines 60-10) to converge or diverge by increasing the voltage to the first and second suppression electrodes (904’s) (col. 4, lines 15-22 Note the electrodes are independently controlled/biased); 
(col. 4, lines 15-22).

     	Regarding claim 22, Kellerman discloses that the first end diameter of the first end is different (col. 4, lines 15-22) than the second end diameter of the second end
(col. 4, lines 15-22 Note the electrodes can be of different shapes (for example conical), curvatures, configurations , which is inclusive of different end diameters)
(Note Kellerman (col. 4, lines 15-22) states that the electrodes may include a variety of shapes, curvatures, positions, materials, and/or configurations, which is inclusive of electrodes of a cone shape. A cone shaped electrode would by definition have the claimed elements of claims 1, 9, 16 and 20 of : “a first diameter in the central region of the first and second electrodes is different than a second diameter at the first end and at the second end of the first and second electrodes”. As a cone has different diameters at each end and at a central region).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881